                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:18-cv-05990-ODW (MAA)_                                        Date: October 23, 2018
Title      Jesus Mata v. California Medical Facility



Present: The Honorable:      MARIA A. AUDERO, U.S. Magistrate Judge


                  Cheryl Wynn                                             N/A
                  Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Petitioner:                  Attorneys Present for Respondent:
                      N/A                                                 N/A

Proceedings (In Chambers):            Order to Show Cause Why This Case Should Not Be
                                      Dismissed for Want of Prosecution

       On July 10, 2018, Plaintiff submitted a civil rights Complaint pursuant to 42 U.S.C. § 1983
(“Complaint,” ECF No. 1). However, Plaintiff neither paid the required $400 filing fee nor filed an
application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (See ECF No. 2.)

        On July 19, 2018, the Court issued an Order Re: Application to Proceed In Forma Pauperis
(“Order,” ECF No. 4), which ordered Plaintiff, within thirty (30) days from the date of the Order, to
submit the $400 filing fee or application to proceed in forma pauperis with supporting
documentation. (Id.) The Court cautioned Plaintiff that failure to comply with the Order would
“result in a recommendation that the Complaint be dismissed.”

       On September 4, 2018, the Court issued an Order to Show Cause by October 4, 2018 why the
Court should not recommend that the case be dismissed without prejudice for want of prosecution.
(ECF No. 5.)

       To date, Plaintiff has neither submitted the $400 filing fee nor an application to proceed in
forma pauperis. However, it has come to the Court’s attention that Plaintiff has been transferred to
the Richard J. Donovan Correctional Facility in San Diego. As such, the Court gives Plaintiff a final
opportunity to submit the required $400 filing fee or application to proceed in forma pauperis.

       Plaintiff is ORDERED TO SHOW CAUSE by November 23, 2018 why the Court should
not recommend that the case be dismissed without prejudice for want of prosecution. C.D. Cal. L.R.
41-1. If Plaintiff submits the $400 filing fee or an application to proceed in forma pauperis on or


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:18-cv-05990-ODW (MAA)_                                     Date: October 23, 2018
Title      Jesus Mata v. California Medical Facility


before that date, the Order to Show Cause will be discharged, and no additional action need be taken.
Plaintiff is advised that failure to respond to this Order to Show Cause will result in a
recommendation that the Complaint be dismissed.

It is so ordered.


                                                                Initials of Preparer        cw




CV-90 (03/15)                         Civil Minutes – General                          Page 2 of 2
